  USDC IN/ND case 2:18-cv-00342-APR document 45 filed 04/21/21 page 1 of 11


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

ROQUE ARELLANO and                             )
MARIANNE SOLORIO,                              )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )    Case No. 2:18-cv-342
                                               )
TUBE FABRICATION & COLOR,                      )
LLC., (a Wisconsin Limited Liability           )
Company) and T AND B TUBE                      )
COMPANY, INC., (an Indiana Corp.),             )
                                               )
              Defendants.                      )

                                   OPINION AND ORDER

       This matter is before the court on the Motion to Dismiss by Defendant Tube Fabrication

& Color, LLC Pursuant to Fed.R.Civ.P. 12(b)(2) [DE 16] filed by the defendant, Tube

Fabrication & Color, LLC, on December 3, 2018. For the following reasons, the motion is

GRANTED.

                                          Background

       The plaintiffs, Roque Arellano and Marianne Solorio, filed this action against the

defendants, Tube Fabrication & Color, LLC (Tube Fabrication) and T and B Tube Company (T

& B), asserting claims of negligence, strict liability, and punitive damages stemming from events

that transpired on February 20, 2017.

       Tube Fabrication is a Wisconsin domestic limited liability company with its principal

place of business located in Oshkosh, Wisconsin. Tube Fabrication is in the business of

designing, engineering, fabricating, assembling, and packaging steel tubular products such as

commercial tables and chairs, outdoor furniture, and military equipment. T & B is an Indiana
  USDC IN/ND case 2:18-cv-00342-APR document 45 filed 04/21/21 page 2 of 11


corporation with its principal place of business located in Gary, Indiana. T & B manufactures,

packages, and delivers steel tubing used in a variety of industries. T & B’s services include

packaging and delivering steel tubing.

       The plaintiffs allege that sometime before February 20, 2017, Tube Fabrication placed an

order for 2,871 pieces of steel tubing from T & B which was to be delivered from Gary, Indiana,

to Tube Fabrication’s facility in Oshkosh, Wisconsin on February 20, 2017. The plaintiffs claim

that prior to February 20, 2017, T & B contacted Arellano, owner of Rocky’s Trucking, Inc.,

based in Crete, Illinois, to come to its facility in Gary, Indiana, pick up the 2,871 pieces of steel,

and deliver it to Tube Fabrication in Oshkosh, Wisconsin.

       On February 20, 2017, the plaintiffs claim that Arellano arrived at T & B with his flatbed

truck and that T & B’s employees loaded the truck. The plaintiffs allege that there was a total

of nine (9) pre-banded and packaged bundles (stacked three high) consisting of eight (8) bundles

containing 353 pieces of steel tubing and one (1) bundle consisting of 47 pieces of steel. Each

bundle weighed approximately 750 pounds and each stack was about six (6) feet tall. The

plaintiffs claim that none of the pre-stacked bundles were fastened to another, rather each bundle

of tubular steel was banded and wood collared by T & B. The plaintiffs state that T & B

determined how the bundles were banded, packaged, loaded, stacked, and shipped. Arellano

then placed cargo straps over the bundles and hauled them to Tube Fabrication in Oshkosh,

Wisconsin.

       When Arrelano arrived at Tube Fabrication’s facility, the plaintiffs claim that Arrelano

removed the cargo straps and Tube Fabrication employees removed the bundles of steel using a

forklift. During the process of removing the bundles, some became unstable, and the top bundle

fell off the opposite side of the truck where Arellano was wrapping his cargo straps. The



                                                   2
  USDC IN/ND case 2:18-cv-00342-APR document 45 filed 04/21/21 page 3 of 11


plaintiffs claim that the bundle landed on Arellano’s foot and knocked him to the ground.

Another bundle then fell from the truck and landed on Arellano’s pelvis, crushing him. As a

result, Arellano and his wife, Solorio, filed the instant lawsuit in this court, located in Hammond,

Indiana.

         On December 3, 2018, in lieu of answering the complaint, Tube Fabrication filed this

motion to dismiss arguing that it is not subject to personal jurisdiction in this court because it is

not “at home” in Indiana and it had no connection to the alleged negligence that took place in

Indiana which forms the basis of this case. On August 29, 2018, the plaintiffs responded in

opposition and on September 11, 2019, Tube Fabrication filed its reply. This case was consented

to the magistrate judge on April 9, 2021. [DE 43].

                                              Discussion

         Federal Rule of Civil Procedure 12(b)(2) allows a defendant to move for dismissal for

lack of personal jurisdiction. A plaintiff is not required to include facts in the complaint that

allege personal jurisdiction. Curry v. Revolution Laboratories, LLC, 949 F.3d 385, 392 (7th Cir.

2020). However, once the defendant moves to dismiss the complaint pursuant to Rule 12(b)(2),

“the plaintiff bears the burden of demonstrating the existence of jurisdiction.” 949 F.3d at 392

(quoting Purdue Research Foundation v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir.

2003).

         When the district court exercises diversity jurisdiction, it has personal jurisdiction over a

non-resident defendant to the extent permitted by a court of the state in which it sits. Purdue

Research Foundation, 338 F.3d at 779: Wilson v. Humphreys (Caymen) Limited, 9816 F.2d

1239, 1243 (7th Cir. 1990). Generally, this inquiry is guided by a two-step process, directing the

court to look first to the reach of Indiana’s long-arm provision. 1st Source Bank v. Village of



                                                   3
  USDC IN/ND case 2:18-cv-00342-APR document 45 filed 04/21/21 page 4 of 11


Stevensville, 905 F.Supp.2d 898, 904 (N.D. Ind. Oct. 25, 2015) (citing Purdue Research

Foundation, 338 F.3d at 779); International Medical Group, Inc. v. American Arbitration

Association, Inc. 312 F.3d 833, 846 (7th Cir. 2002). The second inquiry examines whether the

exercise of personal jurisdiction is consistent with federal due process. Purdue Research

Foundation, 338 F.3d at 779. However, amendments to the Indiana long-arm provision, Trial

Rule 4.4(A), collapsed these concerns into a single inquiry. Link America Corporation v. Albert,

857 N.E.2d 961, 967 (Ind. 2006)(“The 2003 amendment to Indiana Trial Rule 4.4(A) was

intended to, and does, reduce analysis of personal jurisdiction to the issue of whether the exercise

of personal jurisdiction is consistent with the Federal Due Process Clause.”) Accordingly, this

court’s exercise of personal jurisdiction is gauged solely by its consistency with federal due

process.

       The federal due process analysis, grounded in “traditional notions of fair play and

substantial justice,” requires that the court base its personal jurisdiction on the defendant’s

minimum contacts with the state of Indiana. International Shoe Company v. Washington, 326

U.S. 310, 316, 66 S.Ct. 154, 158, 90 L.Ed. 95 (1945). The defendant’s contacts must be made

purposefully and lead that defendant reasonably to anticipate being hauled into an Indiana court.

Burger King Corporation v. Rudzewicz, 471 U.S. 462, 474, 105 S.Ct. 2174, 2183, 85 L.Ed.2d

528 (1985).

       The nature and frequency of these contacts may give rise to specific or general

jurisdiction. To support the exercise of general jurisdiction, a defendant must demonstrate

“continuous and systematic general business contacts with the forum state.” Helicopteros

Nacionales de Colombia S.A. v. Hall, 466 U.S. 408, 416, 104 S.Ct. 1868, 1873, 80 L.Ed.2d. 404

(1984); Purdue Research Foundation, 338 F.3d at 787 (“These contacts must be so extensive to



                                                  4
  USDC IN/ND case 2:18-cv-00342-APR document 45 filed 04/21/21 page 5 of 11


be tantamount to [defendant] being constructively present in the state to such a degree that it

would be fundamentally fair to require it to answer in an Indiana court in any litigation arising

out of any transaction or occurrence taking place anywhere in the world”) (emphasis in original);

see J.S.T. Corp. v. Foxconn Interconnect Technology Ltd., et al., 965 F.3d 571, 576 (7th Cir.

2020) (holding that “general jurisdiction permits a defendant to be sued in a particular forum for

any claim, regardless of whether the claim has any connection to the forum state”) (internal

citations omitted).

       When the contacts with the forum state are less extensive, the defendant still may be

subject to specific jurisdiction when the suit arises out of these more limited contacts. Hyatt

International v. Coco, 302 F.3d 707, 716 (7th Cir. 2002) (quoting World-Wide Volkswagen

Corporation v. Woodson, 444 U.S. 286, 297, 100 S.Ct. 559, 567, 62 L.Ed.2d 490 (1980) (“This

nexus is important...because it aims to give ‘a degree of predictability to the legal system that

allows potential defendants to structure their primary conduct with some minimum assurance as

to where that conduct will and will not render them liable to suit’”).

       When sufficient minimum contacts are met, a defendant still may avoid litigating in a

forum if being hauled into that court violates traditional notions of fair play and substantial

justice. See Burger King, 471 U.S. at 477, 105 S.Ct. at 2174.

               In this respect, the court, when appropriate, “may evaluate the burden
               on the defendant, the forum State's interest in adjudicating the dispute,
               the plaintiff's interest in obtaining convenient and effective relief, the
               interstate judicial system's interest in obtaining the most efficient
               resolution of [the underlying dispute], and the shared interest of the
               several States in furthering fundamental substantive social policies.

Purdue Research Foundation, 388 F.3d at 781 (quoting International Shoe, 326 U.S. at 320,

66 S.Ct. at 154).




                                                  5
  USDC IN/ND case 2:18-cv-00342-APR document 45 filed 04/21/21 page 6 of 11


       When the court rules on a defendant’s motion to dismiss for lack of personal jurisdiction

based upon the submission of written evidence, and not through the resolution of factual issues at

a hearing, the plaintiff “need only make out a prima facie case of personal jurisdiction.” Purdue

Research Foundation, 338 F.3d at 782 (quoting Hyatt International, 302 F.3d at 714). In

determining whether the prima facie standard has been met, disputes over relevant factual

matters are resolved in the plaintiff’s favor. Purdue Research Foundation, 338 FD.3d at 782.

       As an initial matter, the parties agree that this court does not have general jurisdiction

over Tube Fabrication. The plaintiffs have acknowledged that Tube Fabrication is incorporated

in Wisconsin with its principal place of business also there. See Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915 (2011) (finding that in order to establish general

personal jurisdiction over a defendant, “a defendant must have continuous and systematic

contacts with the forum,” such as its “domicile, place of incorporation, and principal place of

business”) (internal quotations omitted). Therefore, the dispute boils down to whether Tube

Fabrication is subject to specific jurisdiction in Indiana.

       The Supreme Court, in determining whether specific jurisdiction exists over a defendant,

looks to whether “there was some act by which the defendant purposely availed itself of the

privilege of conducting activities within the forum State, thus invoking the benefits and

protections of its laws.” Goodyear, 564 U.S. at 2854; J.S.T. Corp., 965 F.3d at 575. The

Supreme Court has pointed out that “specific jurisdiction is very different … the suit must arise

out of or relate to the defendant’s contacts with the forum.” Bristol-Myers Squibb Co. v.

Superior Court of California, San Francisco County, __ U.S. __; 137 S.Ct. 1773, 1780 (2017)

(internal quotations omitted). “In other words, there must be an affiliation between the forum




                                                   6
  USDC IN/ND case 2:18-cv-00342-APR document 45 filed 04/21/21 page 7 of 11


and the underlying controversy, an activity or an occurrence that takes place in the forum State

and is therefore subject to the State’s regulation.” 137 S.Ct. at 1780 (internal quotations omitted).

       In its motion, Tube Fabrication claims that specific jurisdiction cannot be established

here. It argues that the only claims against it arise from its allegedly negligent unloading of

Arellano’s truck, which occurred in Wisconsin. Tube Fabrication also points out that the only

activity related to the plaintiffs’ claims in Indiana was T & B’s allegedly negligent packaging

loading of bundles onto Arellano’s truck.

       The crux of the plaintiffs’ argument as to how this court has specific jurisdiction over

Tube Fabrication is “without Tube Fabrication contracting to buy steel tubing from the Indiana

corporation, T & B Tube, the plaintiff would have never been delivering the load of steel and

never would have been severely injured when Tube Fabrication was trying to unload it per their

agreement with T and B Tube.” [DE 40]. The plaintiffs allege that the minimum contact

requirement for specific jurisdiction is met by the fact that Tube Fabrication knowingly did

business in Indiana by purchasing steel from T & B. The plaintiffs claim that Tube Fabrication

has bought steel from T & B seven times during their ongoing “business relationship” which

began in 2013. The plaintiffs point out that Tube Fabrication always was responsible for the

unloading of the steel tubing when it arrived at its plant, it communicated with T & B to specify

how the steel tubing was to be packaged and loaded on the delivery truck, which included an

ongoing request to pack the steel using wood blocking and feet to prevent damage during

shipment. As a result, the plaintiffs claim that Tube Fabrication’s negligence arose out of the

very activity it conducted in Indiana, the business relationship with T & B. Lastly, the plaintiffs

argue that the jurisdiction of this court over Tube Fabrication would be fair and just.




                                                  7
  USDC IN/ND case 2:18-cv-00342-APR document 45 filed 04/21/21 page 8 of 11


       To support their position, the plaintiffs rely on the Seventh Circuit case of Deluxe Ice

Cream Co. v. R.C.H. Tool Corp., 726 F.2d 1209 (7th Cir. 1984). In that case, the court found

that an ongoing business relationship in Illinois “invoked the benefits and protections of Illinois

law during the course of its business dealings.” 726 F.2d at 1216. The events that gave rise to

the ongoing business relationship included: a meeting in Illinois in which an agreement

concerning the sale of a product was reached and a separate meeting in Illinois discussing the

plaintiff’s warranty of the product purchased. 726 F.2d at 1215. The court held that “the

discussions that took place in Illinois between [the parties] played a part in the subsequent

negotiations between [the parties], which led to the contract between [the parties]. The contract

under which the plaintiff [wa]s suing for breach of warranty thus l[aid] in the wake of the

[defendant]’s commercial activities in Illinois.” 726 F.2d at 1216. The court finds that the facts

of Deluxe Ice Cream Co. are distinguishable because the contract formed in Deluxe Ice Cream

Co. was the basis of the lawsuit. Here, the basis of the plaintiffs’ claims, as it relates to Tube

Fabrication, is the negligent unloading of the truck in Wisconsin. The business relationship

between T & B and Tube Fabrication is not relevant to the negligence claims against Tube

Fabrication. The fact that Tube Fabrication purchased steel tubing from T & B, located in

Indiana, has no connection with Tube Fabrication’s employees who may have negligently

unloaded the steel tubing in Wisconsin. See Felland v. Clifton, 682 F.3d 665, 676 (7th Cir. 2012)

(finding that a “mere but for causal relationship is insufficient to establish the required nexus

between a defendant’s contacts and the underlying cause of action,” but “declin[ing] to

definitively resolve how close the casual connection must be”) (internal quotations omitted).

       The Seventh Circuit case of RAR, Inc. v. Turner Diesel, Ltd., 107 F.3d 1272 (7th Cir.

1997) also is instructive. There, the Seventh Circuit answered “the difficult question of how



                                                  8
  USDC IN/ND case 2:18-cv-00342-APR document 45 filed 04/21/21 page 9 of 11


closely connected a cause of action must be to a defendant’s contacts with a forum to justify

personal jurisdiction over the defendant in that forum.” 107 F.3d at 1274. RAR, an Illinois

corporation, sued Turner Diesel, a Scottish corporation, in Illinois for breach of contract. Turner

Diesel’s only ties to Illinois included various purchases of engine parts from RAR. On at least

100 occasions, RAR submitted bids to Turner Diesel, 20 of which resulted in formal contracts.

During transport of an engine to Detroit, the engine came loose from the truck while driving in

Ohio. RAR filed suit in an Illinois state court and it was later removed to federal court, also

located in Illinois. Turner Diesel moved to dismiss for lack of personal jurisdiction. RAR argued

that Turner Diesel was subject to specific jurisdiction in Illinois based on the above described

contacts.

       The Seventh Circuit explained:

             “When conducting business with a forum in one context, potential defendants
             should not have to wonder whether some aggregation of other past and future
             forum contacts will render them liable to suit there. Unless their contracts are
             continuous and systematic enough to rise to the level of general jurisdiction,
             individuals and corporations must be able to conduct interstate business
             confident that transactions in one context will not come back to haunt them
             unexpectedly in another … specific jurisdiction is not appropriate merely
             because a plaintiff’s cause of action arose out of the general relationship
             between the parties; rather, the action must directly arise out of the specific
             contacts between the defendant and the forum state.”

107 F.3d at 1278 (internal quotations and citations omitted). The court concluded with finding

that Turner Diesel’s “prior Illinois contacts tell the court nothing about RAR’s cause of action

and shed little light even on the contract generally.” 107 F.3d at 1279.

       The Seventh Circuit has repeatedly held that in a breach of contract case, “it is only the

dealings between the parties in regard to the disputed contract that are relevant to the minimum

contacts analysis.” F. McConnell and Sons, Inc. v. Target Data Systems, Inc., 84 F.Supp.2d

961, 967 (N.D. Ind. Feb. 2, 1999) (citing RAR, Inc., 107, F.3d at 1278); Felland, 682 F.3d at

                                                 9
 USDC IN/ND case 2:18-cv-00342-APR document 45 filed 04/21/21 page 10 of 11


674; see generally Lexington Insurance Company v. Hotai Insurance Company, Ltd., 938 F.3d

874 (7th Cir. 2019). This case is not one of breach of contract. The court recognizes that there

were business dealings between T & B and Tube Fabrication and that one of those dealings

resulted in a delivery from Indiana to Wisconsin on February 20, 2017. However, the plaintiffs’

argument that the previous dealings between Tube Fabrication and T & B are sufficient to meet

the minimum contact threshold to haul Tube Fabrication into this court is incorrect.

       First, the Seventh Circuit has held that specific jurisdiction cannot be obtained by

aggregating unrelated contacts in one state together. That is specifically what the plaintiffs are

asking this court to do. The plaintiffs’ point to the approximately seven transactions between T

& B and Tube Fabrication over the course of four years as evidence of sufficient minimum

contacts in Indiana. Not to mention, the plaintiffs’ do not allege that any of the negotiations that

were involved in the seven transactions took place in Indiana. In RAR, Inc., the Seventh Circuit

found no specific jurisdiction in Illinois even though there were over 100 bids and 20 formed

contracts between RAR and Turner Diesel. As a result, the only contacts that should be

considered is the contact between T & B and Tube Fabrication as it pertains to the specific load

of steel tubing that Arellano delivered from Indiana to Wisconsin.

       The plaintiffs have filed negligence and punitive damages claims against Tube

Fabrication. The alleged negligence on the part of Tube Fabrication occurred in Wisconsin when

Tube Fabrication negligently unloaded steel tubing from Arellano’s truck. Imposing jurisdiction

over Tube Fabrication in Indiana because it purchased the steel tubing from a company in

Indiana would not allow Tube Fabrication to “be able to conduct interstate business confident

that transactions in one context will not come back to haunt them unexpectedly in another.”

RAR, Inc., 107 F.3d at 1278; J.S.T. Corp., 965 F.3d at 576 (finding that “even regularly



                                                 10
 USDC IN/ND case 2:18-cv-00342-APR document 45 filed 04/21/21 page 11 of 11


occurring sales of a product in a state do not justify the exercise of jurisdiction over a claim

unrelated to those sales”) (internal citations and quotations omitted). Tube Fabrication’s

“general relationship” with T & B is not sufficient to establish specific jurisdiction over it in

Indiana. As in RAR, Inc., Tube Fabrications prior contacts with T & B are unrelated to the

plaintiffs’ negligence claim.

       Finally, the plaintiffs argue that personal jurisdiction over Tube Fabrication is fair and

just. It is the plaintiffs’ position that Indiana law must apply since part of the negligence

occurred in Indiana. They claim, not only did the business transaction take place in Indiana, but

the steel tubing was bundled, loaded, and shipped from Indiana. This court disagrees with the

plaintiffs’ rationale. The choice of law issue is separate and distinct from the question of personal

jurisdiction. Applying Indiana substantive law to the plaintiffs’ claims cannot justify ignoring

the due process requirements established by the Supreme Court and the Seventh Circuit.

       Based on the foregoing reasons, the Motion [DE 16] is GRANTED. The court

DISMISSES Tube Fabrication & Color, LLC from this matter.

ENTERED this 21st day of April, 2021.

                                                               /s/ Andrew P. Rodovich
                                                               United States Magistrate Judge




                                                 11
